ORDER

PER CURIAM.
Billy Williams (hereinafter, “Movant”) appeals from the motion court’s judgment denying his motion for post-conviction relief pursuant to Rule 29.15 without an evi-dentiary hearing. Movant claims his trial counsel denied him effective assistance of counsel by failing to strike an unfit venire person. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcript and find the motion court’s decision was not clearly erroneous. State v. Lacy, 851 S.W.2d 623, 631 (Mo.App. E.D.1993). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).